DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 13, 15-21, 23-27, 29 and 30 are pending and presented for examination.

Response to Arguments
Applicant’s arguments, see amendment, filed 5/3/2022, with respect to the rejection(s) of claim(s) 13, 15-21, 23-27, 29 and 30 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al. (“Fuzzy Nanoassembly of Polyelectrolyte and Layered Clay Multicomposite toward a Reliable Gas Barrier”) and Rao et al. (“Polymer Nanocomposites with a Low Thermal Expansion Coefficient”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 13, 16-21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (“Polymer Nanocomposites with a Low Thermal Expansion Coefficient”).

I.	Regarding claims 13, 16, 17, 20, 21 and 29, Rao teaches a process comprising: forming a coating composition by mixing montmorillonite and polyvinyl pyrrolidone (PVP) (1st paragraph of Experimental Section); applying the coating composition to a substrate (1st paragraph of Experimental Section); and drying the coating composition to form an intercalated barrier coating (1st paragraph of Experimental Section) with multiple intercalated layers and multiple orders as demonstrated by Figure 1 
    PNG
    media_image1.png
    500
    471
    media_image1.png
    Greyscale
 (note that this is comparable to Applicant’s Figure 3 which shows multiple order and multiple layers). Rao fails to explicitly teach the wt% of the montmorillonite and PVP as claimed. 
However, adjusting the amount of these components will inherently alter the barrier properties of the resultant coating (as evidence see Rao at Table 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization to arrive at desirable coating properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

II.	Regarding claims 18 and 19, the prior art teaches the polymer is PVP. Claims 18 and 19 only recite further limitations of claim 17 when the polymer is the alternative, a copolymer of PVP and polycationic polymers. Therefore, Rao also makes obvious claims 18 and 19.

2.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Kaminaga et al. (WO2013/129515, where U.S. PGPUB No. 2014/0363661 is referenced as an English translation).

	Regarding claim 15, Rao teaches all the limitations of claim 13, but fails to teach application by spraying.
	However, Kaminaga teaches a similar method of coating an article comprising: obtaining a coating composition comprising a polymer (0063), such as polyvinyl alcohol (0046) or polyvinylpyrrolidone (0046, which according to applicant’s disclosure is considered to have bulky side groups attached to the backbone of the polymer) and a clay (0063), such as montmorillonite (0040); applying the composition to the article, potentially by spraying (0064); and then drying (0066) the composition to form a barrier coating on the article (0063). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a spray coating method for Rao’s coating method. One would have been motivated to make this modification as one having ordinary skill could have made this substitution with a reasonable expectation of success (note that both Kaminaga and Rao are teaching application of essentially identical compositions), and the predictable result of providing a highly ordered clay/polymer composite.

3.	Claim(s) 23-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (“Fuzzy Nanoassembly of Polyelectrolyte and Layered Clay Multicomposite toward a Reliable Gas Barrier”).

Regarding claims 23-27 and 30, Choi teaches a process comprising: forming a coating composition by mixing a 0.5% solution of montmorillonite with a 0.5% solution of polyvinyl alcohol (Method Section, note this will yield 0.25% montmorillonite and 0.25% polyvinyl alcohol in the combined solution); applying the coating composition to a substrate by spraying (Method Section); and then drying to form an intercalated barrier coating (Method Section) that has multiple intercalated layers and multiple order as demonstrated in Figure 2 
    PNG
    media_image2.png
    500
    493
    media_image2.png
    Greyscale
 (see the aligned layers). Choi fails to explicitly teach the use of polyvinyl alcohol with a degree of hydrolyzation of between 78.5-81.5%.
However, Choi does teach use of a polyvinyl alcohol with a degree of hydrolyzation of 87-90% (Materials Section). This range is very close to the claimed range of 78.5-81.5%. Further, the Examiner contends that simply changing the degree of hydrolyzation from 87 to slightly less than 81.5% will not significantly change the properties of the polyvinyl alcohol or how it interacts with montmorillonite in the process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select the claimed range of 78.5-81.5% given Choi’s disclosed range. Furthermore, note that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948).

4.	Claim(s) 23-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Harada et al. (U.S. Pat. No. 6083605).

Regarding claims 23-27 and 30, Choi teaches a process comprising: forming a coating composition by mixing a 0.5% solution of montmorillonite with a 0.5% solution of polyvinyl alcohol (Method Section, note this will yield 0.25% montmorillonite and 0.25% polyvinyl alcohol in the combined solution); applying the coating composition to a substrate by spraying (Method Section); and then drying to form an intercalated barrier coating (Method Section) that has multiple intercalated layers and multiple order as demonstrated in Figure 2 
    PNG
    media_image2.png
    500
    493
    media_image2.png
    Greyscale
 (see the aligned layers). Choi fails to explicitly teach the use of polyvinyl alcohol with a degree of hydrolyzation of 78.5-81.5%.
However, Harada teaches a similar method of coating comprising: obtaining a coating composition comprising polyvinyl alcohol having a degree of hydrolyzation greater than 80% (column 6, lines 29-41, though Harada also provides an example with acceptable qualities at 78%, see Example 5, columns 13-14) and a clay, such as monmorillonite (column 3, lines 5-6); and forming a coating layer on an article (column 8, lines 53-55), potentially by spraying (column 8, lines 55-60); and drying the coating composition to form a barrier coating on the article (column 9, lines 17-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a polyvinyl alcohol having a degree of hydrolyzation of from 78-80%, for example, in place of Choi’s polyvinyl alcohol. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (as it is clear that polyvinyl alcohols having degrees of hydrolyzation from at least 78-90% are applicable in a process for forming a barrier coating by spraying), and the predictable result of forming a highly ordered barrier coating.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walther et al. (“Large-Area, Lightweight and Thick Biomimetic Composites with Superior Material Properties via Fast, Economic, and Green Pathways”)

Conclusion
Claims 13, 15-21, 23-27, 29 and 30 are pending.
Claims 13, 15-21, 23-27, 29 and 30 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
July 1, 2022Primary Examiner, Art Unit 1717